Citation Nr: 1644103	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana 


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from October 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction of this case has since been transferred to the RO in New Orleans, Louisiana. 

Historically, the Veteran filed a claim for entitlement to a disability rating in excess of 30 percent for PTSD. An April 2013 rating decision awarded the Veteran a 50 percent disability rating, effective August 16, 2010. As VA has a well-established duty to maximize a claimant's benefits, and the Veteran did not indicate satisfaction with the rating assigned, the appeal remained pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board subsequently denied the Veteran's claim in May 2015. However, in June 2016, the United States Court of Appeals for Veterans Claims (CAVC) issued a Memorandum Decision vacating the Board's decision and remanding the matter back to the Board for additional consideration. The claim has since been returned to the Board for readjudication.   

The Board notes that a July 2012 rating decision denied the Veteran's claim for entitlement to service connection for hypertension, upon the RO's finding that the disability was neither service-connected nor established by presumption. However, the Veteran has since presented evidence that his hypertension may be causally related to his service-connected PTSD. As such, the limited issue of entitlement to service connection for hypertension as secondary to PTSD is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 38 C.F.R. § 19.9 (b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. Throughout the entire rating period on appeal, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, including mood, family relations, and work.

2. Throughout the entire rating period on appeal, the Veteran's PTSD was not productive of total occupational and social impairment.


CONCLUSION OF LAW

Throughout the entire rating period on appeal, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). CAVC has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In letters dated September 2010 and November 2010, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. This letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records, VA treatment records, and several lay statements from the Veteran and additional witnesses. The Veteran also underwent VA psychiatric examinations in November 2010 and July 2013. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

Legal Criteria

The Veteran is currently seeking a disability rating in excess of 50 percent for his service-connected PTSD. 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2015). Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis. 38 C.F.R. § 4.126(b) (2015).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47. A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

Here, the Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which establishes the following criteria: 

A noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

Finally, a 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130 (2015).

Analysis

As the Veteran is currently in receipt of a 50 percent disability rating for his PTSD, the Board will analyze the evidence of record against the criteria for a 70 percent or total disability rating to determine if an increased rating is warranted. 

In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Here, private treatment records dated August 2009 to June 2011 typically describe the Veteran as cooperative, alert and oriented, well developed, well nourished, in no acute distress, and with some anxiety. Records dated September 2010 further note that the Veteran was oriented to person, time, and place, with appropriate affect and good insight. 

The Veteran underwent VA psychiatric examination in November 2010. Upon examination, the Veteran presented as follows: clean and appropriately dressed; unremarkable psychomotor activity and speech; cooperative and attentive attitude; constricted affect; anxious and depressed mood; unremarkable thought process and content; no evidence of delusions; appropriate judgment and insight; fair impulse control; with average intelligence. Additionally, the Veteran reported no hallucinations, obsessive or ritualistic behaviors, homicidal thoughts, or episodes of violence. Although the Veteran noted suicidal thoughts, no intent was indicated. Reports were also made of sleep impairment, such that the Veteran slept just a few hours per night, with frequent awakenings. Such impairment caused daytime fatigue. 

During said examination, the Veteran also reported a number of additional symptoms, to include: rare panic attacks; re-experiencing distressing events; avoidance; increased arousal; frequent irritability; emotional detachment; debilitating anxiety; and outbursts of anger. As such, the Veteran reported strained marital relationships with both his first and second wives, such that the final 20 years of marriage to his first wife were described as "platonic." The Veteran noted a few close friendships, but indicated that he did not spend time with said friends and instead limited his socializing to family. Although the Veteran reported golf as a longtime hobby, he was physically unable to continue the sport. Instead, the Veteran performed tasks around the house, used his computer, and took walks as common leisure activities. The Veteran did not participate in mental health treatment at that time. As such, the VA examiner classified the Veteran's symptoms as chronic and mild to moderate in severity. The examiner further assigned the Veteran a GAF score of 58, and asserted that the Veteran was moderately impaired in areas of social, personal, and occupational functioning due to his PTSD-related symptoms. 

In a July 2011 lay statement, the Veteran reported intrusive memories of an in-service incident when he accidentally killed a friend and fellow servicemember. As a result, the Veteran was only able to sleep for two hours at a time, and felt that his related symptoms were affecting his marriage.

VA and private treatment records dated September 2011 to May 2012 indicate the Veteran's ongoing use of medication to assist with managing his anxiety. The Veteran typically reported that the medications were successful in helping to manage his symptoms. In September 2011, a VA physician reported that the Veteran's sleep problems were likely associated with his stress and anxiety. At that time, the Veteran also reported the occasional use of Valium to assist with managing rare panic attacks. In October 2011, the Veteran's presented with ongoing depression and good insight. When questioned about the prior two weeks, the Veteran indicated that he had felt depressed or hopeless and experienced little interest in doing things several times a day. In February 2012, the Veteran presented as alert and cooperative. When questioned about the prior two weeks, the Veteran indicated that he had felt depressed or hopeless several times a day, but had experienced no reduced interest, confusion, or anxiety. In May 2012, the Veteran presented with anxiety. 

In a March 2012 lay statement, the Veteran reported that his PTSD caused sleepless nights, anxiety attacks, shortness of breath, hypertension, and headaches. 

In a May 2013 lay statement, the Veteran reported ongoing sleeplessness and headaches. 

In a June 2013 lay statement, the Veteran reported memory lapses, difficulty concentrating, constant lack of sleep, and chronic depression.

The Veteran underwent VA psychiatric examination in July 2013. During examination, the Veteran presented as follows: neatly groomed with adequate hygiene; appropriate behavior; ability to establish rapport easily; alert and oriented to time, place, person, and situation; some problems with short-term memory, but not long-term memory; no evidence of cognitive problems; appropriate affect; fair mood; generally normal speech; no impairment in thought process or communication; no delusions or overt psychosis, although one recent instance of seeing a "speckled form" that "just disappeared" was reported; and able to maintain personal hygiene and activities of daily living. As such, the following were noted as symptoms applying to the Veteran's diagnosis: anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; and difficulty in adapting to stressful circumstances, including work or a work-like setting. Additional symptoms were reported by the Veteran, including re-experiencing of traumatic events, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of increased arousal, with such symptoms lasting more than one month in duration and causing clinically significant distress or impairment in social, occupational, or other areas of functioning. The Veteran described these symptoms as causing emotional instability and severe anxiety and irritability. As such, the Veteran was assigned a GAF score of 55 upon the examiner's conclusion that he was moderately impaired in areas of social, personal, and occupational functioning by the symptoms of his PTSD. 

During the July 2013 examination, the Veteran provided additional details on his ongoing symptoms. He reported a March 2012 divorce from his second wife, noting that the couple was unable to get along after the first year and a half of marriage, which the Veteran attributed to his PTSD-related symptoms. During the marriage, the Veteran's spouse reportedly slept in a separate bedroom due to the Veteran's ongoing sleep problems, including insomnia and nightmares. Such problems were also present during the Veteran's first marriage, during which the couple did not engage in a sexual relationship for the final 38 years of marriage. Although the Veteran reported problems with emotional detachment and the lack of a current romantic relationship, he did enjoy active relationships with his three children, six grandchildren, and five great-grandchildren. Additionally, the Veteran reported two close friendships with individuals whom he saw frequently. In his free time, the Veteran talked on the phone, paid his bills, managed his household, and watched sports on the television. Although the Veteran continued to use medication to manage his anxiety, he did not engage in mental health treatment at that time. Feelings of depression and worthlessness were also reported, but panic attacks, excessive worry, obsessions, compulsions, violence, and homicidal ideations were explicitly denied.  

In evaluating the Veteran's symptoms, the VA examiner acknowledged that the Veteran was also currently service-connected for a traumatic brain injury (TBI). In doing so, the examiner noted that the Veteran's ataxia, balance problems, hearing problems, and headaches were likely residuals of the TBI, whereas his re-experiencing of traumatic events was due to his PTSD. Further, the examiner concluded that the Veteran's current level of occupational and social impairment were primarily attributable to his PTSD, including his ongoing sleep difficulties and irritability. 

VA treatment records dated August 2013 to January 2016 include the Veteran's reports of ongoing anxiety and the use of medication to assist with managing his symptoms. In September 2013, May 2014, and December 2014, the Veteran noted that his anxiety remained unchanged, and was usually worse in the evenings. Further, the Veteran reported occasional mood swings, but explicitly denied anger spells or depression. At those times, the Veteran reported a support system of friends and family. In October 2015, the Veteran reported no nightmares, feelings of avoidance, hypervigilance, or emotional detachment. 

In a November 2013 lay statement, the Veteran reported that he was unable to sleep more than five hours per night, and experienced frequent headaches. 

In April 2014, the Veteran's caregiver noted the Veteran's ongoing anxiety, inability to sleep more than five hours per night, and memory problems. 

In an April 2015 lay statement, the Veteran indicated that he has never sought mental health treatment due to the personal nature of his disability. 

As the Veteran is currently in receipt of a 50 percent disability rating for his PTSD, an increased rating is only warranted upon evidence of social and occupational impairment with deficiencies in most areas, or of total occupational and social impairment.

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that a disability rating of 70 percent is warranted upon evidence that the Veteran experiences occupational and social impairment with deficiencies in most areas, including mood, family relations, and work. 

Throughout the rating period on appeal, the Veteran's PTSD primarily manifested by chronic anxiety, irritability, depression, and anger outbursts. As such, the Veteran required the daily use of medication to assist with managing his symptoms. However, the evidence of record suggests that the use of such medication was only moderately successful. Instead, the Veteran continues to suffer from severe sleep disturbances and nightmares, such that he is unable to sleep for more than a few hours at a time and experiences significant daytime fatigue as a result. Further, the Veteran has reported occasional panic attacks and ongoing avoidance of stimuli, re-experiencing of distressing events, and emotional detachment as symptoms of his PTSD.

Further, the Veteran has repeatedly testified regarding the detrimental impact of his emotional detachment on familial and social relations. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). The Veteran's withdrawal incited a "platonic" relationship with his wife of 58 years, such that the couple did not engage in a sexual relationship during their final 38 years of marriage. Such emotional detachment was also present during the Veteran's second marriage, during which he felt "shut down" around his wife and was unable to sleep in the same room as her. As a result, the couple divorced after approximately two years of marriage, and the Veteran has not engaged in a romantic relationship since that time. Additionally, the Veteran has reported relationships with only a few close friends, and indicated that his socialization is primarily limited to family. The Board finds such testimony to be competent and credible evidence that the Veteran's psychiatric symptoms have significantly impaired his capacity to establish and maintain meaningful familial and social relationships. 

The Board similarly observes significant impairment of the Veteran's professional capacity as due to his psychiatric symptoms. During the Veteran's November 2010 and July 2013 VA examinations, he indicated that his 1990 retirement from the banking industry was due primarily to his psychiatric symptoms, including irritability, problems concentrating, and re-experiencing symptoms. Such symptoms caused the Veteran to become increasingly withdrawn at work, and rendered him unable to maintain his deadlines on occasion. The Veteran has not been employed since that time. As such, the November 2010 examiner asserted that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. Additionally, the July 2013 examiner classified the Veteran as unemployable, noting that his re-experiencing, avoidance, and hyperarousal symptoms caused by his PTSD would significantly impair his occupational functioning. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). The Board finds that the Veteran's testimony, coupled with the conclusions of the VA examiners, stands as competent and credible evidence of significant occupational deficiencies due to his psychiatric symptoms. 

Thus in considering the totality of the evidence and the Veteran's complete disability picture as presented by the evidence of record, the Board finds that the Veteran's symptoms are productive of social and occupational impairment with deficiencies in most areas, including mood, family relations, and work. Such symptoms are most properly embodied in the rating criteria for a 70 percent disability rating, such that an increased rating is warranted at this time.

In making this determination, the Board does not disregard the Veteran's reports of additional symptoms relating to his PTSD, including chronic headaches and mild memory impairment. However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the cause of such symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). Further, the competent evidence of record indicates that such symptoms are due to the Veteran's service-connected TBI, and not to his PTSD. Additionally, the Board has previously contemplated the existence of such symptoms, and awarded the Veteran a 10 percent disability rating for residuals of head injury, to include claims for memory loss and headaches, in a June 2011 rating decision. Further contemplation of these symptoms in conjunction with the Veteran's PTSD claim would thus be contrary to the medical evidence of record, as well as impermissible pyramiding. See 38 C.F.R. § 4.14 (2015).

Similarly, the Board finds that the Veteran's hypertension stands as a separate and distinct manifestation of his PTSD, such that the issue has been referred to the RO for adjudication. See Estaban v. Brown, 6 Vet. App. 259 (1994) (holding that in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).

Finally, the Board acknowledges that a 100 percent disability rating is available per Diagnostic Code 9411 upon evidence of total occupational and social impairment. However, the Veteran has not asserted that such total impairment exists, nor does the evidence of record present such a total disability picture. Instead, the Veteran displays no impairment in thought processes or communication. Homicidal ideations have never been reported, and only one instance of suicidal ideations, absent intent, is present in the record. Although the Veteran currently employs the assistance of several caretakers, this is due to the Veteran's physical limitations rather than any identified mental ones. The Veteran remains able to maintain his own household and handles his own finances. Although the Veteran's son currently serves as his executor, the Veteran continues to feel capable of managing his estate, and there is no evidence of record to indicate that he is unable to do so.

Accordingly, the Board finds that the Veteran's PTSD symptoms most nearly approximate the criteria for a 70 percent rating, such that an increased rating is warranted at this time.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The full scope of the Veteran's symptoms, including mood disturbances and deficiencies with familial relationships, has been properly accounted for, and the criteria for the disability rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology. Further, the Board observes that a higher schedular rating is available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2015).
Additional Considerations

The Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran was awarded entitlement to a TDIU, effective March 12, 2012, in a May 2014 rating decision. As such, additional consideration of this matter is not warranted at this time. 


ORDER

Throughout the entire rating period on appeal, entitlement to a disability rating of 70 percent, but no higher, for PTSD is granted.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


